United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 24, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-50794
                         Summary Calendar



LARRY D. ROBINSON,

                                    Plaintiff-Appellant,

versus

JOHN CORNYN; KAY BAILEY HUTCHISON; CHRISTOPHER A. WRAY;
F. JAMES SENSENBRENNER, JR.; HENRY HYDE; RON PAUL; DICK ARMEY;
ROBERT MUELLER; MARK V. RICH; CHARLES D. ELDER; STEVEN C.
McGRAW; CURTIS A. HENSCHEN,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. 6:04-CV-250
                       --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Larry D. Robinson appeals from the dismissal of his lawsuit

against various Federal officials for failure to state a claim,

pursuant to FED. R. CIV. P. 12(b)(6).   To the extent Robinson

seeks to challenge the court’s ruling in a prior proceeding that

relied upon Heck v. Humphrey, 512 U.S. 477 (1994), he is barred

from doing so by the doctrine of collateral estoppel.      See United

States v. Shanbaum, 11 F.3d 305, 311 (5th Cir. 1994).

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50794
                                  -2-

     Robinson was not entitled to any of the relief he sought in

his complaint.    See Keener v. Congress, 467 F.2d 952, 953 (5th

Cir. 1972).    Therefore, we do not address whether the defendants

were entitled to immunity from Robinson’s action.    The district

court did not err by dismissing Robinson’s action for failure to

state a claim.    See Woodard v. Andrus, 419 F.3d 348, 351 (5th

Cir. 2005).

     Robinson contends that his various motions for leave to

amend his complaint and for leave to reply to various responsive

pleadings should have been granted because they were unopposed.

He does not contend that the district court erred by denying

those motions because he had failed to state any federal claim.

Robinson has failed to brief the relevant issue for appeal.          See

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Robinson’s contention that the district court erred by

issuing a sanction warning does not present a live case or

controversy.     See Spencer v. Kemna, 523 U.S. 1, 7 (1998).    The

district court merely warned Robinson; it did not actually

sanction him.    Finally, Robinson lists as an issue, but does not

brief, whether the district court erred by denying his motion for

the costs of personal service.    We need not address it.      See

Brinkmann, 813 F.2d at 748.

     AFFIRMED.